
	
		III
		112th CONGRESS
		1st Session
		S. RES. 201
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mr. Brown of
			 Massachusetts (for himself, Mrs.
			 Feinstein, Mr. Hatch,
			 Mrs. Murray, Mr. Cardin, Mr.
			 Rubio, Mr. Akaka,
			 Mr. Kirk, Mr.
			 Carper, Mr. Coons, and
			 Mr. Hoeven) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			October 6, 2011
			Committee discharged; considered, amended, and agreed
			 to
		
		RESOLUTION
		Expressing the regret of the Senate for the
		  passage of discriminatory laws against the Chinese in America, including the
		  Chinese Exclusion Act.
	
	
		Whereas
			 many Chinese came to the United States in the 19th and 20th centuries, as did
			 people from other countries, in search of the opportunity to create a better
			 life for themselves and their families;
		Whereas
			 the contributions of persons of Chinese descent in the agriculture, mining,
			 manufacturing, construction, fishing, and canning industries were critical to
			 establishing the foundations for economic growth in the Nation, particularly in
			 the western United States;
		Whereas
			 United States industrialists recruited thousands of Chinese workers to assist
			 in the construction of the Nation’s first major national transportation
			 infrastructure, the Transcontinental Railroad;
		Whereas
			 Chinese laborers, who made up the majority of the western portion of the
			 railroad workforce, faced grueling hours and extremely harsh conditions in
			 order to lay hundreds of miles of track and were paid substandard wages;
		Whereas
			 without the tremendous efforts and technical contributions of these Chinese
			 immigrants, the completion of this vital national infrastructure would have
			 been seriously impeded;
		Whereas
			 from the middle of the 19th century through the early 20th century, Chinese
			 immigrants faced racial ostracism and violent assaults, including—
			(1)the 1887 Snake River Massacre in Oregon, at
			 which 31 Chinese miners were killed; and
			(2)numerous other incidents, including attacks
			 on Chinese immigrants in Rock Springs, San Francisco, Tacoma, and Los
			 Angeles;
			Whereas
			 the United States instigated the negotiation of the Burlingame Treaty, ratified
			 by the Senate on October 19, 1868, which permitted the free movement of the
			 Chinese people to, from, and within the United States and accorded to China the
			 status of most favored nation;
		Whereas
			 before consenting to the ratification of the Burlingame Treaty, the Senate
			 required that the Treaty would not permit Chinese immigrants in the United
			 States to be naturalized United States citizens;
		Whereas
			 on July 14, 1870, Congress approved An Act to Amend the Naturalization Laws and
			 to Punish Crimes against the Same, and for other Purposes, and during
			 consideration of such Act, the Senate expressly rejected an amendment to allow
			 Chinese immigrants to naturalize;
		Whereas
			 Chinese immigrants were subject to the overzealous implementation of the Page
			 Act of 1875 (18 Stat. 477), which—
			(1)ostensibly barred the importation of women
			 from China, Japan, or any Oriental country for purposes of
			 prostitution;
			(2)was disproportionately enforced against
			 Chinese women, effectively preventing the formation of Chinese families in the
			 United States and limiting the number of native-born Chinese citizens;
			Whereas, on February 15, 1879, the Senate
			 passed the Fifteen Passenger Bill, which would have limited the
			 number of Chinese passengers permitted on any ship coming to the United States
			 to 15, with proponents of the bill expressing that the Chinese were an
			 indigestible element in our midst . . . without any adaptability to become
			 citizens;
		Whereas, on March 1, 1879, President Hayes
			 vetoed the Fifteen Passenger Bill as being incompatible with the Burlingame
			 Treaty, which declared that Chinese subjects visiting or residing in the
			 United States, shall enjoy the same privileges . . . in respect to travel or
			 residence, as may there be enjoyed by the citizens and subjects of the most
			 favored nation;
		Whereas
			 in the aftermath of the veto of the Fifteen Passenger Bill, President Hayes
			 initiated the renegotiation of the Burlingame Treaty, requesting that the
			 Chinese government consent to restrictions on the immigration of Chinese
			 persons to the United States;
		Whereas
			 these negotiations culminated in the Angell Treaty, ratified by the Senate on
			 May 9, 1881, which—
			(1)allowed the United States to suspend, but
			 not to prohibit, the immigration of Chinese laborers;
			(2)declared that Chinese laborers who
			 are now in the United States shall be allowed to go and come of their own free
			 will; and
			(3)reaffirmed that Chinese persons possessed
			 all the rights, privileges, immunities, and exemptions which are
			 accorded to the citizens and subjects of the most favored
			 nation;
			Whereas, on March 9, 1882, the Senate
			 passed the first Chinese Exclusion Act, which purported to implement the Angell
			 Treaty but instead excluded for 20 years both skilled and unskilled Chinese
			 laborers, rejected an amendment that would have permitted the naturalization of
			 Chinese persons, and instead expressly denied Chinese persons the right to be
			 naturalized as American citizens;
		Whereas, on April 4, 1882, President
			 Chester A. Arthur vetoed the first Chinese Exclusion Act as being incompatible
			 with the terms and spirit of the Angell Treaty;
		Whereas, on May 6, 1882, Congress passed
			 the second Chinese Exclusion Act, which—
			(1)prohibited skilled and unskilled Chinese
			 laborers from entering the United States for 10 years;
			(2)was the first Federal law that excluded a
			 single group of people on the basis of race; and
			(3)required certain Chinese laborers already
			 legally present in the United States who later wished to reenter to obtain
			 certificates of return, an unprecedented requirement that
			 applied only to Chinese residents;
			Whereas
			 in response to reports that courts were bestowing United States citizenship on
			 persons of Chinese descent, the Chinese Exclusion Act of 1882 explicitly
			 prohibited all State and Federal courts from naturalizing Chinese
			 persons;
		Whereas
			 the Chinese Exclusion Act of 1882 underscored the belief of some Senators at
			 that time that—
			(1)the Chinese people were unfit to be
			 naturalized;
			(2)the social characteristics of the Chinese
			 were revolting;
			(3)Chinese immigrants were like
			 parasites; and
			(4)the United States is under God a
			 country of Caucasians, a country of white men, a country to be governed by
			 white men;
			Whereas, on July 3, 1884, notwithstanding
			 United States treaty obligations with China and other nations, Congress
			 broadened the scope of the Chinese Exclusion Act—
			(1)to apply to all persons of Chinese descent,
			 whether subjects of China or any other foreign power; and
			(2)to provide more stringent requirements
			 restricting Chinese immigration;
			Whereas, on October 1, 1888, the Scott Act
			 was enacted into law, which—
			(1)prohibited all Chinese laborers who would
			 choose or had chosen to leave the United States from reentering;
			(2)cancelled all previously issued
			 certificates of return, which prevented approximately 20,000
			 Chinese laborers abroad, including 600 individuals who were en route to the
			 United States, from returning to their families or their homes; and
			(3)was later determined by the Supreme Court
			 to have abrogated the Angell Treaty;
			Whereas, on May 5, 1892, the Geary Act was
			 enacted into law, which—
			(1)extended the Chinese Exclusion Act for 10
			 years;
			(2)required all Chinese persons in the United
			 States, but no other race of people, to register with the Federal Government in
			 order to obtain certificates of residence; and
			(3)denied Chinese immigrants the right to be
			 released on bail upon application for a writ of habeas corpus;
			Whereas
			 on an explicitly racial basis, the Geary Act deemed the testimony of Chinese
			 persons, including American citizens of Chinese descent, per se insufficient to
			 establish the residency of a Chinese person subject to deportation, mandating
			 that such residence be established through the testimony of at least one
			 credible white witness;
		Whereas
			 in the 1894 Gresham-Yang Treaty, the Chinese government consented to a
			 prohibition of Chinese immigration and the enforcement of the Geary Act in
			 exchange for the readmission of previous Chinese residents;
		Whereas
			 in 1898, the United States—
			(1)annexed Hawaii;
			(2)took control of the Philippines; and
			(3)excluded thousands of racially Chinese
			 residents of Hawaii and of the Philippines from entering the United States
			 mainland;
			Whereas
			 on April 29, 1902, Congress—
			(1)indefinitely extended all laws regulating
			 and restricting Chinese immigration and residence; and
			(2)expressly applied such laws to United
			 States insular territories, including the Philippines;
			Whereas
			 in 1904, after the Chinese government exercised its unilateral right to
			 withdraw from the Gresham-Yang Treaty, Congress permanently extended,
			 without modification, limitation, or condition, all restrictions
			 on Chinese immigration and naturalization, making the Chinese the only racial
			 group explicitly singled out for immigration exclusion and permanently
			 ineligible for American citizenship;
		Whereas
			 between 1910 and 1940, the Angel Island Immigration Station implemented the
			 Chinese exclusion laws by—
			(1)confining Chinese persons for up to nearly
			 2 years;
			(2)interrogating Chinese persons; and
			(3)providing a model for similar immigration
			 stations at other locations on the Pacific coast and in Hawaii;
			Whereas
			 each of the congressional debates concerning issues of Chinese civil rights,
			 naturalization, and immigration involved intensely racial rhetoric, with many
			 Members of Congress claiming that all persons of Chinese descent were—
			(1)unworthy of American citizenship;
			(2)incapable of assimilation into American
			 society; and
			(3)dangerous to the political and social
			 integrity of the United States;
			Whereas
			 the express discrimination in these Federal statutes politically and racially
			 stigmatized Chinese immigration into the United States, enshrining in law the
			 exclusion of the Chinese from the political process and the promise of American
			 freedom;
		Whereas
			 wartime enemy forces used the anti-Chinese legislation passed in Congress as
			 evidence of American racism against the Chinese, attempting to undermine the
			 Chinese-American alliance and allied military efforts;
		Whereas, in 1943, at the urging of
			 President Franklin D. Roosevelt, and over 60 years after the enactment of the
			 first discriminatory laws against Chinese immigrants, Congress—
			(1)repealed previously enacted anti-Chinese
			 legislation; and
			(2)permitted Chinese immigrants to become
			 naturalized United States citizens;
			Whereas
			 despite facing decades of systematic, pervasive, and sustained discrimination,
			 Chinese immigrants and Chinese-Americans persevered and have continued to play
			 a significant role in the growth and success of the United States;
		Whereas
			 6 decades of Federal legislation deliberately targeting Chinese by race—
			(1)restricted the capacity of generations of
			 individuals and families to openly pursue the American dream without fear;
			 and
			(2)fostered an atmosphere of racial
			 discrimination that deeply prejudiced the civil rights of Chinese
			 immigrants;
			Whereas
			 diversity is one of our Nation’s greatest strengths, and, while this Nation was
			 founded on the principle that all persons are created equal, the laws enacted
			 by Congress in the late 19th and early 20th centuries that restricted the
			 political and civil rights of persons of Chinese descent violated that
			 principle;
		Whereas
			 although an acknowledgment of the Senate’s actions that contributed to
			 discrimination against persons of Chinese descent will not erase the past, such
			 an expression will acknowledge and illuminate the injustices in our national
			 experience and help to build a better and stronger Nation;
		Whereas
			 the Senate recognizes the importance of addressing this unique framework of
			 discriminatory laws in order to educate the public and future generations
			 regarding the impact of these laws on Chinese and other Asian persons and their
			 implications to all Americans; and
		Whereas
			 the Senate deeply regrets the enactment of the Chinese Exclusion Act and
			 related discriminatory laws that—
			(1)resulted in the persecution and political
			 alienation of persons of Chinese descent;
			(2)unfairly limited their civil rights;
			(3)legitimized racial discrimination;
			 and
			(4)induced trauma that persists within the
			 Chinese community: Now, therefore, be it
			
	
		1.Acknowledgment and expression
			 of regretThe Senate—
			(1)acknowledges that this framework of
			 anti-Chinese legislation, including the Chinese Exclusion Act, is incompatible
			 with the basic founding principles recognized in the Declaration of
			 Independence that all persons are created equal;
			(2)deeply regrets passing 6 decades of
			 legislation directly targeting the Chinese people for physical and political
			 exclusion and the wrongs committed against Chinese and American citizens of
			 Chinese descent who suffered under these discriminatory laws; and
			(3)reaffirms its commitment to preserving the
			 same civil rights and constitutional protections for people of Chinese or other
			 Asian descent in the United States accorded to all others, regardless of their
			 race or ethnicity.
			2.DisclaimerNothing in this resolution may be
			 construed—
			(1)to authorize or
			 support any claim against the United States; or
			(2)to serve as a
			 settlement of any claim against the United States.
			
